Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Charles Anthony Nelson, Appellant                     Appeal from the 369th District Court of
                                                      Cherokee County, Texas (Tr. Ct. No.
No. 06-19-00070-CR        v.                          20829). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Burgess
The State of Texas, Appellee                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Charles Anthony Nelson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 25, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk